Citation Nr: 0302736	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  96-42 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for low back 
strain with minimal scoliosis and rotation of lumbar spine.  

2.  Entitlement to an increase evaluation for hypertension, 
currently rated as 10 percent disabling.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left knee injury.  

4.  Entitlement to service connection for gout.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from July 1984 to July 1988 and 
from October 1990 to March 1994.  

This appeal comes to the Board of Veterans Appeals (Board) 
from several rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), in North Little Rock, 
Arkansas.  In an August 1995 rating decision the RO denied a 
claim for an increased rating for low back strain and granted 
a claim for service connection for residuals of a left knee 
injury, which was assigned a noncompensable disability 
evaluation.  In an April 1998 rating decision, an increased 
rating, to 10 percent, was granted for the veteran's service 
connected residuals of a left knee injury.  Since this claim 
has not been withdrawn, an increased rating above 10 percent 
remains at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a claim remains in controversy where less than the 
maximum available benefits are awarded).  The Board of 
Veterans' Appeals (Board) last remanded this case in February 
2001 for further development.  

In a January 2002 rating decision the RO denied the veteran's 
claim for an increased evaluation for hypertension and denied 
a claim of service connection for gout.  


FINDINGS OF FACT

1.  The service connected low back strain with minimal 
scoliosis and rotation of lumbar spine is manifested by no 
more than slight subjective symptoms.  

2.  The veteran's diastolic blood pressure reading is not 
predominantly 110 or more, and his systolic blood pressure 
reading is not predominantly 200 or more.  

3.  The service connected residuals of a left knee injury are 
manifested by no more than mild instability.  

4.  Service medical records do not show that the veteran was 
seen for gout.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for low back 
strain with minimal scoliosis and rotation of lumbar spine 
are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (2002). 

2.  The criteria have not been met for a rating higher than 
10 percent for hypertension.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2002).  

3.  The criteria for an evaluation greater than 10 percent 
for residuals of a left knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, Part 4, Diagnostic 
Code 5257 (2002).  

4.  Gout was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103A, 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  In an August 2001 letter to the veteran the RO 
informed the veteran that they needed evidence showing that 
gout existed from military service to the present time and 
that they needed recent medical reports showing findings, 
diagnosis and treatment of gout.  In an August 2002 letter to 
the veteran the RO requested that the veteran complete and 
return a Release of Information from so that they could 
request his medical records from a private physician.  

The August 1996 and April 2002 Statements of the Case as well 
as the May 1997, April 1998, December 1998, October 1999, 
July 2000 and October 2002 Supplemental Statements of the 
Case informed the veteran of the evidence needed to 
substantiate the claims.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A §§ 5102, 5103A (West Supp. 
2002); 38 C.F.R § 3.159(b) (2002).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  The veteran was afforded VA examinations 
in April 1995, September 1997, November 1998, November 1999, 
November 2001, January 2002 and May 2002.  See 38 U.S.C.A 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  
VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

I.  Increased Evaluations  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.  

The U.S. Court of Appeals For Veterans Claims (Court) has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  

a.  Low Back Strain with Minimal Scoliosis and Rotation of 
Lumbar Spine  

The veteran's service connected low back strain with minimal 
scoliosis and rotation of lumbar spine is currently rated as 
noncompensably disabling under Diagnostic Code 5295 for 
lumbosacral strain.  

Under Diagnostic Code 5295 (lumbosacral strain), a 10 percent 
evaluation will be assigned when there is characteristic pain 
on motion.  A 20 percent evaluation requires muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  A 40 
percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a (2002).  

At the April 1995 VA examination the veteran's back exhibited 
a full range of motion.  Lumbar spine forward flexion was 95 
degrees, extension backwards was 35 degrees.  Lateral flexion 
was 40 degrees, rotation was 35 degrees.  Straight leg 
raising was negative bilaterally.  Patrick's test was 
negative bilaterally.  There was no muscle spasm, 
inflammation or tenderness noted of the spine.  Sensation was 
intact in the lower extremities.  Muscle stretch reflexes 
were normal bilaterally symmetrical in the lower extremities.  
Muscle strength testing was 4+ and bilaterally symmetrically.  
There was no muscle atrophy noted.  X-rays were normal except 
for mild scoliosis.  

At the September 1997 VA examination curvature of the lumbar 
spine was normal.  There was no functional limitation of 
motion due to pain.  Forward flexion was from 0 to95 degrees; 
backward extension was to 35 degrees; lateral flexion was to 
40 degrees, bilaterally and rotation was to 35 degrees 
bilaterally.  The x-ray impression was normal.  

At the November 1998 VA examination the veteran complained of 
intermittent low back pain without radiation.  He reported 
increased pain with stairs and with bending.  The veteran 
denied any numbness or weakness.  On examination there was 
slight tenderness to palpation at the L4-5 level on the left.  
He had full range of motion without pain.  The remainder of 
the examination was normal.  

At the November 1999 VA examination the veteran had complete 
range of motion in the back.  He was able to touch the floor 
with his fingertips and knees extended, showing range of 90 
degrees forward flexion.  Extension showed a range of 35 
degrees and at the end point of extension.  He had pain in 
the lumbar area.  Side bending showed a range of 40 degrees.  
On side-bending to the right, he had pain at the end point.  
No pain was produced on bending left.  The veteran was able 
to heel-walk and toe-walk well.  In the sitting position, his 
reflexes were absent at the knee and trace response at the 
ankle.  Sitting leverage test was negative.  In the supine 
position straight leg raise was possible to 75 to 80 degrees 
from the horizontal position of 0.  Lasegue's maneuver was 
negative.  Active lowering produces lumbar pain.  Sensory 
evaluation revealed an area of numbness around the right heel 
and lateral malleolar area.  No other numbness was noted in 
the lower extremities.  There was no evidence of muscle 
weakness.  Heel-to-knee test created back pain.  Multiple 
films of the spine revealed no pathological process.  

The December 1999 lumbar spine CT-scan impressions were 
moderate spinal canal stenosis at L4-5 and bilateral 
sacroiliac osteoarthritis, left more than right.  

In an addendum to the November 1999 VA examination the 
examiner commented that he was unable to estimate the degree 
of limitation or normal functioning caused by pain and effect 
of the veteran's low back difficulty without speculation.  

At the May 2002 VA examination forward flexion was 80 
degrees.  The veteran assumed the erect position in the 
midline; side bending showed a range of 30 degrees, bending 
to the left was painful.  Extension showed a range of 25 
degrees, pain was produced when this was accomplished.  The 
examiner anticipated a normal range of motion to be 85 
degrees to 80 degrees of forward flexion, extension of 35 
degrees, and side bending of 40 degrees.  The veteran was 
able to heel walk and toe walk well.  Sitting leverage tests 
were negative.  In the supine position straight leg raising 
produced some back discomfort, but no radicular pain.  
Sensory evaluation revealed him to complain some of decrease 
in sensation in the vicinity of the left heel in a very small 
three to four inch circular area, this did not correspond to 
a dermatome or peripheral nerve.  Multiple films were 
obtained of the low back.  Lumbosacral level was not detailed 
on the computer screen.  The cone view suggested narrowing of 
the interspace posteriorly with a small spur appearing in the 
superior edge of L5.  

In reference to the Board's remand the May 2002 VA examiner 
opined that it was less likely as not that the moderate 
spinal lumbar canal stenosis L4-L5 with bulging disc facet 
hypertrophy and hypertrophic ligamentum flavum was incurred 
in the service or related to the service connected low back 
strain with minimal scoliosis and rotation of the lumbar 
spine.  These findings, in the examiner's opinion, were 
consistent with the effect of stress and usage over a long 
period of time and do not represent the findings following a 
single isolated lumbar strain from which the veteran has made 
recovery in the past.  There was no evidence in the record 
that it was manifested to a compensable degree within one 
year from when the veteran was discharged from service in 
March 1994.  The veteran has gout and this is more likely the 
cause of the findings in the sacroiliac joint.  

The veteran's service connected low back strain with minimal 
scoliosis and rotation of lumbar spine results in no more 
than slight subjective symptoms.  The veteran's disability 
results in no limitation of motion.  Specifically, at the 
April 1995 VA examination there was no muscle spasm, 
inflammation or tenderness noted of the spine, at the 
September 1997 VA examination there was no functional 
limitation of motion due to pain and at the November 1998 VA 
examination he had full range of motion without pain.  The 
Board observes that at the November 1999 VA examination the 
veteran had pain in the lumbar area, on side-bending to the 
right he had pain at the end point, at the May 2002 VA 
examination side bending to the left was painful and pain was 
produced on extension to 5 degrees.  However the May 2002 VA 
examiner opined the veteran made recovery in the past from 
the single isolated lumbar strain.  The evidence above shows 
that the veteran does not experience characteristic pain on 
motion that is due to the service connected disability but 
rather to his non-service connected low back disorders.  A 
higher evaluation is unwarranted for the service connected 
low back strain with minimal scoliosis and rotation of lumbar 
spine.  

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"pain on movement, swelling, deformity, or atrophy on disuse" 
in addition to "instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing", incoordination, and excess fatigability), and 4.59 
(minimum compensable evaluation warranted for painful motion 
with joint pathology) in this case.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The November 1999 VA 
examination the examiner commented that he was unable to 
estimate the degree of limitation or normal functioning 
caused by pain and effect of the veteran's low back 
difficulty without speculation.  In addition, the May 2002 VA 
examiner opined that gout is more likely the cause of the 
findings in the sacroiliac joint.  For these reasons, a 
higher evaluation is not warranted based on 38 C.F.R. §§ 
4.40, 4.45, or 4.59 (2002).

We have considered whether a higher evaluation could be 
afforded under the criteria for rating limitation of motion 
in the lumbar spine, 38 C.F.R. § 4.71a; Diagnostic Code 5292.  
A higher evaluation is not assignable under this Diagnostic 
Code as the May 2002 VA examiner has indicated that his non-
service connected back disability provides his current 
symptomatology.  

The service-connected chronic low back strain should not be 
evaluated under the criteria for rating intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293.  The May 
2002 VA examiner opined that it was less likely as not that 
the moderate spinal lumbar canal stenosis L4-L5 with bulging 
disc facet hypertrophy and hypertrophic ligamentum flavum was 
incurred in the service or related to the service connected 
low back strain with minimal scoliosis and rotation of the 
lumbar spine.  

The veteran does not have complete ankylosis; either 
favorable or unfavorable attributable to the service-
connected low back strain with minimal scoliosis and rotation 
of lumbar spine, so the provisions of Diagnostic Codes 5286 
and 5289 simply do not apply.  Neither does he have spinal 
cord involvement attributable to his low back strain with 
minimal scoliosis and rotation of lumbar spine, so the 
provisions of Code 5285 do not apply as well.  As a 
consequence, there is no basis for increasing his rating 
beyond the current level.  

The preponderance of the evidence is against the claim for a 
compensable evaluation for low back strain with minimal 
scoliosis and rotation of the lumbar spine and there is no 
doubt to be resolved.  38 U.S.C. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 

b.  Hypertension  

The veteran's service connected hypertension is currently 
rated as 10 percent disabling under Diagnostic Code 7101, for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  To receive the next higher rating of 
20 percent, his diastolic pressure, i.e., the bottom number 
of his blood pressure reading, must be predominantly 110 or 
more, or his systolic pressure, i.e., the top number of his 
blood pressure reading, must be predominantly 200 or more.  

At the April 1995 VA examination his blood pressure was 
154/86, 144/84 and 143/79 with a pulse of 66.  The May 1995 
VA outpatient treatment record showed that the veteran's 
blood pressure was 156/90.  At the September 1997 VA 
examination three randomly recorded pressures were 160/100; 
160/100 and 158/100.  The VA outpatient treatment records 
showed that the veteran's blood pressure was 151/77 in 
December 1997 and in June 1998 it was 132/76.  At the 
November 1998 VA examination the examiner commented that the 
veteran was never actually treated for hypertension and that 
he could not diagnose hypertensive vascular disease on the 
basis of that examination.  A private medical record dated 
November 1999 showed that the veteran's blood pressure was 
150/98.  

The veteran's January 2002 cardiovascular examination was 
unremarkable.  The veteran took 5 mg of Lisinopril daily.  
His blood pressure at the examination was 159/100, on January 
8, 2002 it was 148/84 and on November 1, 2001 it was 158/84.  
The veteran denied any symptoms of hypertension.  He had no 
history of myocardial infarction or cerebrovascular accident.  
He was on a regular diet and had nocturia three times.  The 
veteran denied any pedal edema.  The impression was essential 
hypertension.  

As is readily apparent from the above blood pressure 
readings, there were no occasions when the veteran's 
diastolic pressure was 110 or more.  And his systolic 
pressure was never 200 or more.  By and large, the veteran 
had blood pressure readings significantly less than the 
required levels-both insofar as his systolic and diastolic 
pressure.  Thus, his claim for a rating higher than 10 
percent for his hypertension must be denied.  

c.  Residuals of a Left Knee Injury   

An initial evaluation of 10 percent was granted for residuals 
of a left knee injury under Diagnostic Code 5257, for 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a (2002).  Slight impairment of the knee warrants a 10 
percent rating.  Moderate impairment of the knee warrants a 
20 percent disability evaluation and a 30 percent requires 
severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002).  The Board observes that the words "mild", "moderate" 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2002).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.2, 4.6 (2002).  

At the April 1995 VA examination left knee range of motion 
was full from 0 to 140 degrees.  There was no crepitus or 
joint abnormality.  There was no effusion, edema or 
tenderness.  The veteran was able to heel-walk, toe-walk and 
squat without difficulty.  There was no pain on movement of 
the joints.  Left knee x-rays were normal.  

Private medical records, dated September 1995 revealed 
tenderness beneath the patella and at the anterior medial 
joint line.  Mild crepitus through the range of motion was 
present.  McMurray's was negative and there was no evidence 
of any soft tissue swelling or joint effusion.  

At the September 1997 VA examination the left knee was not 
deformed.  There was no effusion.  Crepitance was noted on 
movement of the knee.  There was no functional limitation of 
range of motion due to pain.  Flexion was from 0 to 135 
degrees.  There was no evidence of a positive drawer sign.  
The veteran's gait was normal.  

At the November 1998 VA examination the left knee exhibited a 
full range of motion without pain or crepitus.  The veteran 
had slight tenderness at the medial joint line.  The 
remainder of the examination was normal.  

At the November 1999 VA examination left knee range of motion 
was 0 to 135 degrees, which represented that the veteran was 
normal.  Passive flexion and extension as well as active 
created pain in the retro and peripatellar area.  Torisonal 
testing did not reveal impingement.  There was no sign of 
inflammation in the knee joint.  In an addendum to the 
November 1999 VA examination the examiner commented that he 
was unable to estimate the degree of limitation or normal 
functioning caused by pain and effect of the veteran's left 
knee difficulty without speculation.  

At the May 2002 VA examination the left knee range of motion 
was 0-135 degrees, which produced skin contact.  
Retropatellar grating was present, but he also had this 
present on both sides.  Torsional testing did not produce 
impingement.  Lachman's maneuver was negative.  There was no 
sign of inflammatory process.  There was no knee joint 
effusion.  

After consideration of all of the evidence and in the absence 
of clinically significant knee instability together with what 
can only be characterized as complaints of pain which, giving 
the benefit of the doubt, result in slight functional 
impairment, the Board is without any basis to award any 
higher evaluation than the currently assigned 10 percent 
evaluation.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257.

At the April 1995 VA examination there was very minimal trace 
medial laxity of the left knee.  There was no laxity of any 
ligament.  Private medical records, dated September 1995 
revealed that there was no evidence of any ligamentous 
instability.  At the September 1997 VA examination there was 
no evidence of ligament instability.  At the November 1999 VA 
examination collateral and cruciate ligaments were stable.  
At the May 2002 VA examination knee joint, collateral 
ligaments and cruciate ligaments were stable.  In the absence 
of competent medical evidence indicating that the veteran has 
greater than mild instability of the left knee and competent 
medical evidence indicating that he has moderate or severe 
impairment of the left knee, a preponderance of the evidence 
is against an evaluation greater than the 10 percent that has 
been assigned under Diagnostic Code 5257 for unstable left 
knee.  

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996) it was held that a rating for 
subluxation of a knee under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 was not "predicated on loss of range of motion, and 
thus [38 C.F.R.] §§ 4.40 and 4.45, with respect to pain, do 
not apply."  

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 
the VA General Counsel held that a veteran may receive 
separate ratings in situations, where he has both instability 
(under Code 5257) and limitation of motion due to 
osteoarthritis (under Code 5003).  But the VA General Counsel 
clarified that a veteran is only entitled to separate ratings 
in these limited instances if he also has sufficient 
limitation of motion to satisfy the requirements for a 
noncompensable rating under the appropriate diagnostic codes, 
here 5260 and 5261.  See VAOPGCPREC 9-98 (August 14, 1998); 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994), citing 38 
C.F.R. §§ 4.14, 4.25.   

The Board notes that the September 1995 private radiographs 
of the left knee revealed a small osteophyte on the medial 
tibial condyle.  The September 1997 VA x-rays revealed slight 
narrowing of the medial compartment of the knee.  Multiple 
films of the left knee in November 1999 revealed a spur from 
the anterior superior surface of the patella.  This spur was 
extra-articular.  The February 2000 left knee MRI revealed 
proximal patellar tendonitis and low density structures 
within the anterior joint space representing either non-
ossified loose bodies versus pigmented villonodular synovitis 
versus synovial hyperplasia.  The May 2002 VA x-rays of the 
left knee showed extra-articular spurring on the superior-
anterior leading edge of the patella.  Lateral view suggested 
some slight irregularity in the femoral condylar fossa.  

However, in reference to the Board's remand the May 2002 VA 
examiner stated that the injury described as a left knee 
strain did not produce symptoms that prohibited physical 
activities and did not result in a medical discharge in 1994.  
The findings reported on the November 1999 examination do not 
represent findings one would expect from a knee injury eight 
years earlier.  The veteran had a heavy musculoskeletal 
structure.  It was not uncommon to find small traction spurs 
at the attachment of the quadriceps muscle, which represented 
a residuum of patellar tendonitis.  This finding is outside 
of the joint.  The anterior joint space density did not 
resemble free bodies and in his opinion represented a thick 
fat pad, which normally exists in this space.  On this basis 
it was the examiner's opinion regarding the veteran's left 
knee that it was less likely as not that the patellar 
tendonitis and the anterior joint space density was incurred 
in service or was related to the service connected residuals 
of the injury to the left knee.  

Since the May 2002 VA examiner has indicated that the 
veteran's patellar tendonitis and the anterior joint space 
density was not related to his service connected residuals of 
the injury to the left knee the veteran is not entitled to a 
separate rating for limitation of motion pursuant to 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 
VAOPGCPREC 9-98 (August 14, 1998); Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  

II.  Service Connection for Gout 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

In November 2002 the veteran wrote that the Marines gave him 
a uric acid test on 26 May 1993 at 0915.  He indicated that 
now he has gout in his both knees, ankles, feet, great toes, 
and also in his left thumb.  He stated that he went to the VA 
for this on May 16, 1995 at 8:30am.  

Service medical records do not show that the veteran 
complained of or was seen for gout.  The only mention of gout 
was in May 1993 when the veteran reported a family history of 
arthritis (gout).  

VA outpatient treatment records show that in June 1998 the 
impression was arthralgia, right foot, rule out gout or other 
arthropathy.  The veteran was seen for a flare up of right 
foot pain and swelling which was clinically compatible with 
gouty arthropathy in August 1998.  The impression was 
probable gouty arthropathy in November 1998.  In June 1999 
the veteran was seen for follow up of gouty arthropathy.  In 
November 2001 the impressions included gouty arthropathy.  

At the November 1999 VA examination the impressions included 
gout.  The November 2001 VA examination impression was gouty 
arthritis involving the left foot and ankle.  

The evidence does not support a finding of entitlement to 
service connection for gout.  Initially, service medical 
records do not show that the veteran complained of or was 
seen for gout.  There is no competent medical evidence or 
opinion in the record, which attributes the veteran's current 
gouty arthritis to his active service.  The veteran is 
competent when it regards the readily observable features or 
symptoms of injury or illness.  Layno, 6 Vet. App. at 469.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. 91, 93 
(1993).  Thus, direct service connection for gout is not 
warranted.  

In reaching this decision the Board considered the benefit- 
of-the-doubt rule, but since the preponderance of the 
evidence is against the veteran's claim, this doctrine does 
not apply.  38 U.S.C. § 5107(b).  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

An increased evaluation for low back strain with minimal 
scoliosis and rotation of lumbar spine is denied.  

An increased evaluation for hypertension is denied.  

An increased evaluation for residuals of a left knee injury 
is denied. 

Service connection for gout is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

